Citation Nr: 1244325	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-48 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Parkinson's disease, including as secondary to head trauma.  

2. Entitlement to service connection for Parkinson's disease, including as secondary to head trauma.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to October 1961.  

This matter initially arose from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before the Board.  He later altered this request for a hearing before a Decision Review Officer (DRO).  However, in a statement received in March 2010, he cancelled his hearing request.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).  

In August 2011 the Board of Veterans' Appeals (Board) denied the request to reopen the claim for service connection for Parkinson's disease, including as secondary to head trauma.  The claim was thereafter the subject of a March 2012 Joint Motion for Partial Vacatur Remand (hereinafter "JMPVR") and Order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court"), for consideration    of the applicability of the holding in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010); and for further explanation regarding the discounting of lay evidence.  The case has been returned to the Board following the Court Order.  

In August 2012, new lay evidence and a news article were associated with the claims file without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  Although the Veteran and his representative did not submit a waiver of his right to have this evidence initially considered by the AOJ, further AOJ review is not indicated in light of the favorable action taken hereinbelow.  38 U.S.C.A. § 20 .1304 (2012).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of service connection for Parkinson's disease, including as secondary to head trauma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. The Veteran's original claim of service connection for Parkinson's disease secondary to head trauma was denied by an unappealed rating decision in September 2005, of which the Veteran was advised in September 2005.  

2. The evidence received since the September 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for Parkinson's disease secondary to head trauma and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The unappealed September 2005 rating decision, which denied service connection for Parkinson's disease secondary to head trauma, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 20.201, 20.302, 20.1103 (2012).  

2. New and material evidence has been received, and the claim for service connection for Parkinson's disease secondary to head trauma is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: 

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);  

(2) the layperson is reporting a contemporaneous medical diagnosis, or;  

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this decision the Board reopens the claim for service connection.  Since the Board is reopening the claim, there is no need to discuss whether there has been compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of his claim that were found insufficient in the previous denials.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening the claim irrespective of any Kent concerns.  Under this circumstance, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of VA's duties to notify and assist.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


New and Material Evidence

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

The Veteran is seeking to reopen his claim for service connection for Parkinson's disease, including as secondary to head trauma.  The Board presently reopens this claim.  

The Veteran initially filed his claim for service connection for Parkinson's disease, including as secondary to head trauma, which was denied in an unappealed rating decision in September 2005.  The RO based this determination on a finding that a review of the service treatment records failed to demonstrate that the Veteran sustained a head injury during his active duty service.  The September 2005 rating decision is final but may be reopened upon receipt of new and material evidence.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).  At the time of this denial, the pertinent evidence of record included VA treatment records showing diagnosis of Parkinson's disease, statements from the Veteran and internet research, along with service treatment records that were negative for findings of or treatment for any head trauma or Parkinson's disease.  

Evidence submitted since the September 2005 rating decision, includes numerous statements from the Veteran, his spouse and his sister; internet research; VA treatment records; and a statement from the Veteran's VA physician.  

The Veteran recently sought to reopen his claim in July 2008.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The definition of new and material evidence was revised in August 2001.  The change in the law, however, pertains only to claims filed on or after August 29, 2001.  Because the Veteran's request to reopen was initiated after August 2001, his case will be adjudicated by applying the law currently in effect.  

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Section 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  However, "[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim."  Id. at n.7.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 2005 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection.  The majority of this evidence is new, in that it was not previously of record.  

The Board finds the lay assertions presented by the Veteran, his spouse and his sister, along with the statement from his VA physician, to generally provide more information concerning the circumstances surrounding the onset and etiology of his claimed disorder, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claim.  

In this regard, the April 2008 letter from the VA physician shows the Veteran was treated for symptoms associated with Parkinsonism, and the opinion that, while the exact cause of the condition was unknown, it has been at times linked to extensive head trauma.  

The Veteran's spouse's statement, received in July 2008, indicates that she was informed that the Veteran had an accident while training on an aircraft carrier in service.  She observed that when he returned home, he was upset and experienced terrible headaches for a while.  She noted that he insisted that he did not want to report his injury because he wanted to stay with his squadron.  She reported that since his diagnosis of Parkinson's disease, she has been made aware that head trauma is one of the causes of the disease, and indicated that he was not able to walk and was disabled as a result of his Parkinson's disease.  

In a statement received in September 2008, the Veteran indicated that he believed his Parkinson's disease was caused by the head trauma he sustained in service.  He also believed that it was possible that his Parkinson's disease could be attributable to the "G force" maneuvers that he engaged in as a military pilot.   

In a statement dated in April 2012, the Veteran's sister indicated observations that her mother informed her of her brother's accident in service.  She also reported that her mother was concerned about the headaches that her brother experienced since the crash, which did not go away.  She noted that her brother's outward appearance changed and he began to walk hesitantly.  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Veteran is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Also, as in this case, the Board finds the Veteran's spouse and sister are competent to report that they were informed of his accident in service, and that they observed him to have experienced headaches and hesitation with walking after returning from service.  

Therefore, the newly submitted evidence pertains to elements of the claim that were previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For these reasons, the Board finds that the additional evidence received since the September 2005 rating decision warrants a reopening of the Veteran's claim of service connection for Parkinson's disease, including as due to head trauma, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for Parkinson's disease, to include as secondary to head trauma and, to that extent only, the claim to reopen is granted.  


REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's claims for further development.  In particular, a remand is required to provide the Veteran with VA examination and medical opinion for his Parkinson's disease, to include as secondary to head trauma, as well as to obtain any outstanding VA treatment records.  

In his initial claim for benefits, received in May 2005, the Veteran reported that he was a member of Fighting Squadron Forty-Four, from December 1944 to September 1945, which was based at NAS Melbourne, Florida.  The Veteran indicated that in May 1945 the squadron was deployed to a Jeep Carrier off the coast for Carrier qualification in F6F aircraft, and that during his last landing attempt, his tail hook bounced over the number 2 cable and his aircraft hit the barrier cables, causing it to violently twist to the right and end up on its nose.  He indicated that, at this point, his helmet and earphones came loose and his head struck the edge of the canopy.  He reported that even though this was a severe hit, he did not report it as he did not want to be grounded because his squadron was training to go to Japan.  He continued with his service duties with no apparent problems from his accident, but he believed that his current diagnosis of Parkinson's disease was related to this incident.  The Veteran noted that no one in his family had a history of Parkinson's disease, and that his neurologist told him that the cause of Parkinson's was still unknown.  However, "Dr. James H. Bower" of the Mayo Clinic conducted a study of how head trauma can lead to Parkinson's disease after 20 years or more.  The Veteran also asserted that his Parkinson's disease could be attributable to experiencing "G forces" from dive bombing and rocket fire training.  

The certified Notice of Separation shows that the Veteran's military occupational specialty (MOS) was as "Naval Aviator."  

The clinical record indicates that the Veteran has been diagnosed with and treated for Parkinson's disease.  However, the Board finds that additional development is warranted in this case as to the Veteran's service connection claim.  Specifically, a medical opinion has not yet been obtained to address the nature and etiology of the Veteran's Parkinson's disease.  As noted, a VA physician has indicated that Parkinson's disease has at times been linked to extensive head trauma.  Moreover, the Veteran's sister and spouse have reported that they were informed that he sustained a head injury while in service and that he experienced headaches and hesitancy with walking since that injury.  On these facts, the Board finds that a VA examination is warranted to address the nature and etiology of the Veteran's current Parkinson's disease.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Also, the record indicates that the Veteran receives ongoing treatment at the VA Community-Based Outreach Clinic (CBOC) in Vista, California.  VA treatment records from that facility, dated to 2010, have been associated with the record.  Prior to arranging for the Veteran to undergo any examination, the VA should obtain and associate with the claims file all outstanding VA medical records dated from 2010 to the present.  As noted, a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC must request the Veteran to identify all records of VA and non-VA health care providers who have treated his Parkinson's disease.  The RO/AMC should take appropriate steps to obtain copies of any outstanding treatment records, to include any treatment records from the VA CBOC in Vista, dated from 2010.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2. After securing any VA or private treatment records (or receiving a negative response), RO/AMC must arrange for a VA examination with an appropriate clinician to determine the nature and etiology of any current Parkinson's disease.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA eFolder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

The examiner should review the pertinent evidence and all indicated tests and studies are to be performed.  Based upon the claims file review, the Veteran's, his spouse's and his sister's reports, and the examination findings, the examiner must provide an opinion as to whether it is at least as likely as not that any current Parkinson's disease is related to his active service, to include his likely head injury sustained in service, or to the "G force" maneuvers that he likely engaged in as a confirmed Naval Aviator.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and the credible lay statements of his family.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. After completion of the above and any additional development deemed necessary, the RO/AMC should review the issue on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


